United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1982
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Ryan Dimitri Brooks, Sr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: March 6, 2017
                               Filed: March 27, 2017
                                   [Unpublished]
                                   ____________

Before BENTON, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Ryan D. Brooks, Sr. pled guilty to one count of being a felon in possession of
a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1

      1
       The Honorable Patrick J. Schiltz, United States District Court for the District
of Minnesota.
sentenced him to 95 months’ imprisonment. He appeals the sentence. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Based on suspicions of drug trafficking, police executed search warrants on
four addresses associated with Brooks and his family. At his house, they found a 9
mm pistol. At his mother’s house, they found two handguns. Two of the three guns
had his DNA and fingerprints. Brooks pled guilty to being a felon in possession of
a firearm. The guidelines range was 110 to 120 months. The government sought 110
months. Brooks moved for a downward variance, seeking 70 months. The district
court varied downward, sentencing him to 95 months. Brooks attacks the sentence
as unreasonable.

       This court reviews “the substantive reasonableness of a sentence for abuse of
discretion.” United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016).

      An abuse of discretion occurs when: 1) a court fails to consider a
      relevant factor that should have received significant weight; 2) a court
      gives significant weight to an improper or irrelevant factor; or 3) a court
      considers only the appropriate factors but in weighing them commits a
      clear error of judgment.

United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011). Where “a sentence
imposed is within the advisory guideline range, [this court] typically accord[s] it a
presumption of reasonableness.” United States v. Scales, 735 F.3d 1048, 1052 (8th
Cir. 2013), quoting United States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010).
When a court varies downward, “it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” United States v. Lazarski, 560 F.3d
731, 733 (8th Cir. 2009). The defendant bears the burden “to show his sentence
should have been lower.” United States v. Bolden, 596 F.3d 976, 984 (8th Cir. 2010).




                                         -2-
       The district court did not abuse its discretion in varying downward by 15,
rather than 40, months. As Brooks notes, the court considered his medical condition,
previous sentences, acceptance of responsibility, and “proven devotion to his
children:”

      I have decided to give Mr. Brooks a somewhat modest downward
      variance for a few reasons. First, Mr. Brooks has never spent more than
      a year in jail; the sentence that I have imposed is almost 10 times longer
      than his longest previous sentence. Second, Mr. Brooks suffers from a
      serious medical problem. Prison will be more difficult for him than for
      a typical inmate. Third, Mr. Brooks has never made excuses for his
      conduct, and I was impressed by his letter to me. I don’t know if he’ll
      be successful in turning his life around, but I think he does mean to try.
      And, finally, I was struck by Mr. Brooks’s devotion to his children.
      Every defendant tells me how much he loves his children, but Mr.
      Brooks has proven his devotion to his children through the care that he
      has provided to those children on a day-to-day basis. He has been a far
      better father to his children than his father was to him.

      However, the court also considered the seriousness of Brooks’s crime, his
“long and violent criminal record,” and the failure of past punishment to change his
behavior:

      Mr. Brooks committed a serious crime. He was involved in trafficking
      large amounts of marijuana and, in connection with his drug dealing, he
      possessed two firearms. He did so even though he is a felon, even
      though he has a violent temper, and even though he has been in trouble
      with guns in the past.

      Mr. Brooks also has a long and violent criminal record. By my count,
      this is the 30th time that he has been convicted of a crime, which is
      rather remarkable, given that he is only 33 years old. Four of those prior
      convictions were for felonies—for possessing a gun without a permit in
      2005, for transporting over 100 pounds of marijuana in 2006, for getting
      involved in a shoot-out in 2007, and for violently assaulting the

                                         -3-
      pregnant mother of his child in 2009. And although none of the 26
      misdemeanors is serious in and of itself, together they suggest that Mr.
      Brooks does not believe that the rules that everyone else must follow
      apply to him. Further evidence of this is found in Mr. Brooks’s many
      probation violations, as well as in the multiple encounters he has had
      with the criminal justice system that did not result in convictions.

      Mr. Brooks has had numerous wake-up calls in the past. On many
      occasions, he has been put in jail or put on some sort of supervision. He
      was, in fact, on probation at the time he was committing the crime for
      which he is now being sentenced. None of this had any impact on him.
      Instead, he continued with his involvement with guns, and drugs, and
      violence.

The court concluded it could not “justify a lower sentence . . . in light of Mr. Brooks’s
long involvement with guns, and drugs, and violence” because it would not “suffice
to accomplish the objectives of Section 3553(a).”

      The district court properly considered the 18 U.S.C. Section 3553(a) factors
and imposed a sentence “sufficient, but not greater than necessary, to comply with the
purposes of [that section].” 18 U.S.C. Section 3553(a). The district court did not
abuse its discretion in sentencing Brooks below the guidelines range. See United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (“[I]t will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.”) (quotation
omitted).

                                     *******

      The judgment is affirmed.
                     ______________________________



                                          -4-